In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-01-00102-CR

______________________________



MICHAEL MARION ALLEN, SR., Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 402nd Judicial District Court

Wood County, Texas

Trial Court No. 16,607-2001







Before Cornelius, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Michael Marion Allen, Sr. was indicted on five charges of aggravated kidnapping, (1) two
charges of aggravated assault with a deadly weapon, (2) and one charge of felon in possession of
firearms. (3)  By agreement between the State and Allen, all cases were consolidated for purposes of
trial, and in a single hearing, Allen waived formal reading of the indictments on all charges and
pleaded guilty to all charges and enhancements thereto, and the trial court found him guilty on each
cause.
	Allen elected to have the jury decide his punishment.  The jury returned a verdict assessing
punishment at seventy-five years' imprisonment.  The trial court sentenced Allen in accordance with
the jury's verdict.  Sentences on all causes were to run concurrently.  Allen filed a timely Notice of
Appeal.
	Allen raises two issues on appeal:  1) that the trial court committed reversible error in failing
to sustain his challenge for cause to a prospective juror and 2) that the trial court committed
reversible error in excluding evidence favorable to him at punishment.  One brief was filed by each
party for this case and all companion cases, raising the same issues in each case.
Disposition
 We have reviewed both briefs and all the arguments raised therein in our opinion issued this
date in Michael Marion Allen, Sr. v. State of Texas, No. 06-01-00096-CR.
	For the reasons stated in that opinion, we affirm the judgment.  


						Ben Z. Grant
						Justice

Date Submitted:	April 22, 2002
Date Decided:		May 21, 2002

Do Not Publish
1. Nos. 06-01-00096-CR (Trial Court No. 16,597-2001); 06-01-00097-CR (Trial Court No.
16,598-2001); 06-01-00099-CR (Trial Court No. 16,601-2001); 06-01-00100-CR (Trial Court No.
16,602-2001); 06-01-00101-CR (Trial Court No. 16,603-2001).
2. Nos. 06-01-00102-CR (Trial Court No. 16,607-2001); 06-01-00103-CR (Trial Court No.
16,608-2001).
3. No. 06-01-00098-CR (Trial Court No. 16,599-2001).